DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Priority
This application was filed July 17, 2020 and is a division of U.S. Patent Application No. 15/555,785 filed September 5, 2017, now U.S. Patent No. 10,766,860, issued September 8, 2020, which is the U.S National Phase entry of International Application No. PCT/US2016/020731 filed March 3, 2016, which claims the benefit of U.S. Provisional Patent Application No. 62/129,531 filed on March 6, 2015.

Preliminary Claim Amendment
Applicants amendment dated 23 February 2021 is acknowledged.  
Claims 90-100 are pending.

Information Disclosure Statement
The IDS dated 23 September 2020 has been received, entered and considered, a copy is included herein.
PTO-892 Form
Patent and patent application publications with applicant and/or inventor in common with the present application and which disclose related subject matter are listed for completeness.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 90, after the phrase “A method of treating a disease or condition in a mammal comprising administering”, DELETE the phrase “comprising administering ”; and after the phrase “cutaneous fibrosis”, DELETE the period and INSERT a comma. 

The first 6 lines of the amended claim are shown to illustrate:

90. (Currently Amended) A method of treating a disease or condition in a mammal comprising administering , or myelofibrosis; and the compound of Formula (VI) has the following structure:

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a method of treating a disease or condition which is lung fibrosis, liver fibrosis, kidney fibrosis, cardiac fibrosis, peritoneal fibrosis, ocular fibrosis, cutaneous fibrosis, or myelofibrosis which comprises administering a compound of formula (VI):  

    PNG
    media_image1.png
    521
    460
    media_image1.png
    Greyscale

The compounds having this formula are lysyl oxidase-like 2 (LOXL2) inhibitors as demonstrated at pages 136-139 of the specification for representative examples.  This functional activity reasonably correlates with the claimed treatment of fibrotic diseases, see for example Barry-Hamilton “Allosteric inhibition of lysyl oxidase–like-2 impedes the development of a pathologic microenvironment” (Nat Med 2010, 16, 1009-1017, IDS).
The compound of formula (VI) required by all of the pending claims has the same scope as the compound claimed in the 15/555,785 parent application and allowed in US 10,766,860.  The method of use of the compound presently claimed is allowable over the prior art for at least the same reasons that the compounds themselves are allowable – see the 15/555,785 application.
The closest prior art is represented for example by references teaching compounds having similar structure but different utility.  See for instance US5691364 (IDS) which teaches compounds with functional activity as anti-coagulants.  The reference discloses amidine compounds such as RN 183303-89-1:

    PNG
    media_image2.png
    205
    543
    media_image2.png
    Greyscale

This compound differs substantially from a compound required by the claims.  The compound lacks the required –C(R1)(R1)-NH2 sidechain having instead a carboxamide group –C(=O)-NH2.  Furthermore, the amidine group –C(=NH)-NH2 attached to the phenoxy moiety is not one of the permissible substituents attached to the claimed RA moiety.  The reference does not provide any particular reason to make such modifications and even if it did there would be no reason to treat one of the listed fibrotic diseases with the modified compound.
The claims are allowable over the prior art for at least these reasons.

Conclusion
	Claims 90-100 (renumbered claims 1-11) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625